                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Sandra M. Peters,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                 1:15-cv-00109
                                       )
                 vs.                   )
                                       )
         AETNA, Inc., et al,           )
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 16, 2019 Order.

                                               September 16, 2019
